Fourth Court of Appeals
                               San Antonio, Texas
                                     January 31, 2019

                                   No. 04-18-00360-CR

                                Deandre Jerome DORCH,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR9222B
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER
      The Appellant’s Final Motion for Extension of Time to File Brief is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court